Exhibit 10.1

 

CHAMPPS ENTERTAINMENT, INC.

DEFERRED COMPENSATION PLAN

 

(Effective September 28, 2005)

 

ARTICLE 1

PURPOSE

 

Champps Entertainment, Inc. (the “Company”) has established the Champps
Entertainment, Inc. Deferred Compensation Plan (the “Plan”) for the benefit of
executives of the Company and certain affiliates and members of the Company’s
Board of Directors (“Directors”). The Plan is established effective
September 28, 2005 (the “Effective Date”). The Company intends that the Plan
shall be treated as an unfunded plan for purposes of the Code and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and as a plan for
a select group of management and highly compensated employees for purposes of
ERISA.

 

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility

 

Eligibility to participate in the Plan is limited to executive officers of the
Company or a Participating Employer (“Executives”) and Directors. (Executives
and Directors together shall be referred to as “Eligible Persons.”)

 

2.2 Participation

 

An Eligible Person may elect to receive deferred Stock Units in lieu of an award
of Restricted Stock or Restricted Stock Units by making a deferral election as
further provided in Section 2.3. An Eligible Person on whose behalf a deferral
is made to the Plan shall become a Participant in the Plan, and the Plan
Administrator shall establish an Account or Accounts in which such deferral(s)
shall be held under the Plan.

 

Appendix A of the Plan sets forth provisions of the Plan permitting Eligible
Persons to defer Base Compensation and, in the case of an Executive, any Bonus.
The provisions of Appendix A will only take effect as of the effective date set
forth in resolutions of the Committee implementing Appendix A (the “Appendix A
Effective Date”). Until the Appendix A Effective Date, Appendix A shall not have
any applicability.

 

2.3 Stock and Stock Unit Deferrals

 

(a) Deferral Agreement

 

An Eligible Person who may be or has been awarded Restricted Stock or Restricted
Stock Units by the Company may make a deferral election under the Plan by
completing and submitting to the Plan Administrator a written Stock Deferral
Agreement

 

1



--------------------------------------------------------------------------------

provided by the Plan Administrator during the enrollment period. The Stock
Deferral Agreement must comply with the timing conditions of Section 2.3(b). The
Stock Deferral Agreement shall indicate: (i) the number of shares of Restricted
Stock or Restricted Stock Units a Participant elects to defer, (ii) the
disposition of “dividend equivalent compensation” as defined in Section 4.2 (to
the extent the Plan Administrator, in its sole discretion, permits Participants
to elect such disposition pursuant to Section 4.2), and (iii) the Participant’s
election of a payment schedule for his or her Deferred Stock Unit Account.
Notwithstanding any provision to the contrary in this Plan, a Participant’s
Deferred Stock Unit Account is payable solely in shares of the Company’s common
stock (with any fractional share paid in cash).

 

(b) Timing of Stock Deferral Agreement

 

A deferral election relating to Restricted Stock or Restricted Stock Units will
be invalid unless the election satisfies one of the following conditions:

 

(1) The election may be made at any time that is no later than December 15 of
the year prior to the year in which the Restricted Stock or Restricted Stock
Units are granted (a “Pre-Grant Stock Deferral Election”), except that,
notwithstanding anything to the contrary herein, in connection with
establishment of this Plan each Eligible Person on the Effective Date may file,
within thirty (30) days after the Effective Date, a deferral election with
respect to Restricted Stock and Restricted Stock Units not yet awarded;

 

(2) The election may be made later than the year prior to the year in which the
Restricted Stock or Restricted Stock Units are granted, provided the deferral
election period shall occur during the period which is at least twelve
(12) months prior to the date on which the Restricted Stock becomes vested or
the date on which the Restricted Stock Units would be delivered (a “Post-Grant
Stock Deferral Election”). Any Post-Grant Stock Deferral Election must indicate
a distribution date that is at least five (5) years later than the vesting date
of the related Restricted Stock or the delivery date in the case of Restricted
Stock Units; or

 

(3) In the case of Restricted Stock or Restricted Stock Units that qualify as
performance-based under Code Section 409A, the election may be made no later
than six (6) months prior to the vesting date of the Restricted Stock or the
delivery date in the case of Restricted Stock Units (a “Performance-Based Stock
Deferral Election”).

 

(c) Effect of Deferral Election

 

Except as provided in this Section 2.3(f) regarding changing a payment
schedule election and except as provided in Section 3.3 regarding changing the
timing of a distribution election, deferral elections are irrevocable.

 

(d) Additional Effect of Deferral Election on Restricted Stock

 

When a Participant makes a deferral election for Restricted Stock, such
Participant shall continue to hold (or otherwise be credited with ownership of)
the shares of Restricted Stock which are subject to the election, and remains
able to exercise all rights of ownership accorded to him or her as the owner of
unvested Restricted Stock with respect to

 

2



--------------------------------------------------------------------------------

such shares, as set forth in the Participant’s underlying Restricted Stock award
agreement, until the day immediately prior to the “vesting date” of such
deferred Restricted Stock shares. During such period, any dividends declared
with respect to such deferred Restricted Stock shares shall be distributed in
accordance with the provisions of the plan pursuant to which the Restricted
Stock is granted (e.g., paid in cash to the Participant or reinvested in the
Company’s common stock), as provided in the Company’s Restricted Stock
agreement.

 

On the day immediately prior to the “vesting date” of the deferred Restricted
Stock shares subject to the stock deferral election, such shares are deemed to
be surrendered to the Company by the Participant, and exchanged for Stock Units
which are simultaneously “deferred” (and credited to the Participant’s Deferred
Stock Unit Account pursuant to provisions of this Plan).

 

(e) Effect of FICA/FUTA Obligation

 

As of the applicable vesting date, Restricted Stock and Restricted Stock Units
are subject to taxation under the Federal Insurance Contribution Act (“FICA”)
and the Federal Unemployment Tax Act (“FUTA”). The Plan Administrator, without
the Participant’s consent, may satisfy the Company’s withholding obligation for
FICA and FUTA taxes payable by the Eligible Person with respect to the
Restricted Stock or Restricted Stock Units by withholding from the deferral and
thus reducing the deferral amount.

 

(f) Changing Payment Schedule Election

 

With respect to the portion of a Participant’s Account that is a Post-Grant
Stock Deferral Election, the Participant shall be permitted to change his or her
payment schedule election at any time, but only in accordance with Section 3.3.

 

With respect to the portion of a Participant’s Account that is a Pre-Grant Stock
Deferral Election or a Performance-Based Stock Deferral Election, the
Participant shall be permitted to change his or her payment schedule election at
any time by filing a new Stock Deferral Agreement, provided such election is
made in accordance with Section 3.3, or prior to the time at which the election
to defer the Restricted Stock or Restricted Stock Units must be made pursuant to
a Pre-Grant Stock Deferral Election (Section 2.3(b)(1)) or a Performance-Based
Stock Deferral Election (Section 2.3(b)(3)), as applicable.

 

(g) First-Year Participation

 

If an Eligible Person first becomes eligible to defer Restricted Stock and
Restricted Stock Units during a calendar year, notwithstanding the general
requirement stated in Section 2.3 that the election be completed and submitted
before the calendar year of commencement, an election may be submitted to the
Plan Administrator within 30 days after the Eligible Person first attains that
eligibility. However, the election will be effective only with respect to
Restricted Stock or Restricted Stock Units awarded following submission of the
election to the Plan Administrator.

 

3



--------------------------------------------------------------------------------

(h) Effect of Eligibility Status Change

 

If a Participant ceases to be an Eligible Person, at a time when he or she has
in effect for the calendar year one or more deferral elections, the deferral
election or elections shall terminate with respect to any amount not yet paid at
the time the individual ceases to be an Eligible Person. Amounts already
deferred into the Participant’s Deferred Stock Unit Account shall remain so
credited and shall be distributed in accordance with the terms of this Plan.

 

ARTICLE 3

PAYMENT OF DEFERRED COMPENSATION

 

3.1 Selecting Payment Commencement Date for a Regular Separation from Service

 

(a) With the first deferral election, the Eligible Person shall designate the
time as of which payment of his or her Deferred Stock Unit Account under the
Plan is to commence in the event of a Regular Separation from Service as one of
the following alternatives. The Eligible Person either may select:

 

(1) In the case of a Director experiencing a Regular Separation from Service,
the last day of the month following the Participant’s Termination Date, and in
the case of an Executive experiencing a Regular Separation from Service, the
last day of the month in which occurs the six (6) month anniversary of his or
her Termination Date; or

 

(2) January 31 of any of the five calendar years following the year that
includes the Participant’s Termination Date, provided, however, that in the case
of an Executive that experiences a Regular Separation from Service, the first
payment shall be made as of the later of (x) the selected January 31, or (y) the
last day of the month in which occurs the six (6) month anniversary of his or
her Terminate Date; or

 

(3) A specified future date set forth in the election that is at least two
(2) full years following the first day of the calendar year for which the
deferral is being made, provided, however, that, if the Participant has a
Termination Date prior to the date otherwise specified, and if the provisions of
paragraph (1), above, would result in earlier payment or commencement, payment
shall be made or commenced in accordance with paragraph (1).

 

In addition, if a payment commencement date under this Section 3.1 is not
established at the time an Eligible Person submits the initial deferral election
form, his or her Deferred Stock Unit Account shall be paid as of the last day of
the month following the Participant’s Termination Date in a single lump sum.

 

(b) Section 3.1(a) requires a Participant to elect the time and form of payment
for his or her entire Deferred Stock Unit Account (including amounts credited
pursuant to future elections) at the time of the first deferral election.
However, if the Plan Administrator so determines, in its sole discretion,
Participants may be permitted to elect the time and form of payment with respect
to each deferral election. If the Plan

 

4



--------------------------------------------------------------------------------

Administrator determines to operate the Plan as just described, and if after the
initial deferral election form under this Plan the Participant does not select a
payment commencement date in subsequent deferral election forms, then the
payment commencement date selected in the initial deferral election form and the
form of payment applicable under Section 3.2 shall continue to apply to the
subsequent deferral elections.

 

3.2 Form of Payment for a Regular Separation from Service

 

In the deferral election completed and submitted pursuant to Section 3.1, the
Eligible Person or Participant also shall select the form of payment for
distribution of his or her Account under the Plan in the event of a Regular
Separation from Service, from one of the following forms:

 

(a) a single lump sum; or

 

(b) a series of annual installments not to exceed 5 such consecutive annual
installments, as elected by the Eligible Person or Participant.

 

If a form of payment under this Section 3.2 is not established at the time an
Eligible Person submits a deferral election form and there is no default form of
payment determined in accordance with Section 3.1, the payment form of his or
her Account shall be in a single lump sum.

 

All payments with respect to a Participant’s Deferred Stock Unit Account shall
be made as shares of common stock of the Company, with any fractional share paid
in cash.

 

3.3 Change of Form or Timing of Distribution Election

 

Subject to approval of the Plan Administrator, a Participant may change the form
or timing of his or her distribution election for each deferral election under
this Article 3, contingent on the following requirements having been satisfied:

 

(a) the change must be made in writing and in the form designated by the Plan
Administrator;

 

(b) the change must be made at a time when the Participant is still an Employee,
and must be consistent with Sections 3.1, 3.2 and 3.3;

 

(c) the change must be made at least twelve (12) months prior to the date that
would have been the payment or commencement of payment date for that deferral
election; and

 

(d) the change must delay the payment or in the case of installments, each of
the payment dates by at least five (5) years.

 

3.4 Death and Disability

 

5



--------------------------------------------------------------------------------

In the event of the death of the Participant, distributions shall be made
entirely in accordance with Article 5 of the Plan. In the case of a Participant
whose Separation from Service is on account of Disability, the Participant may
elect to have the form and timing elections made pursuant to Sections 3.1 and
3.2 apply, but, in the absence of any such affirmative election, the
distribution will be in a single lump sum on the last day of the month following
the Participant’s Termination Date or, if the Participant is a Key Employee, the
last day of the month in which occurs the six (6) month anniversary of the
Participant’s Termination Date.

 

3.5 Unforeseen Emergency Distributions from this Plan

 

The Plan Administrator may, in its sole discretion, make distributions to a
Participant from his Account prior to the date that amounts would otherwise
become payable if the Plan Administrator determines that the Participant has
incurred an Unforeseeable Emergency. The amount of any such distribution shall
be limited to the amount reasonably necessary to meet the Participant’s needs
created by the Unforeseeable Emergency, plus the amount necessary to pay the
taxes thereon.

 

3.6 Effect on this Plan of a 401(k) Plan Hardship Withdrawal

 

To the extent required to comply with Treasury Regulation
§1.401(k)-1(d)(2)(iv)(B)(4), or any amendment or successor thereto, a
Participant’s “elective and employee contributions” (within the meaning of such
Treasury Regulation) under this Plan shall be suspended for a period of twelve
(12) months following the Participant’s receipt of a hardship distribution made
in reliance on such Treasury Regulation from any plan containing a cash or
deferred arrangement under Section 401(k) of the Code maintained by the Company
or a related party within the provisions of subsections (b), (c), (m) or (o) of
Section 414 of the Code.

 

ARTICLE 4

PLAN ACCOUNTS

 

4.1 Accounts

 

Bookkeeping deferral election Accounts shall be established and maintained by
the Plan Administrator for each Participant in which shall be recorded the
amounts deferred by the Participant under the Plan for each deferral election
(credited as of the date that they would otherwise be currently payable).
However, prior to the Appendix A Effective Date, a Participant shall only have a
Deferred Stock Unit Account under the Plan.

 

4.2 Deferred Stock Unit Account Credits and Valuation

 

In connection with a deferral of Restricted Stock or Restricted Stock Units,
Stock Units shall be credited to the Participant’s Deferred Stock Unit Account
as soon as administratively practicable following the day immediately prior to
the “vesting date” with respect to deferred Restricted Stock, or the date of
election with respect to deferred Restricted Stock Units, in the amount of the
number of shares subject to the deferral

 

6



--------------------------------------------------------------------------------

election, in the sole discretion of the Plan Administrator. A Deemed Investment
shall be made in Stock Units on the date so credited.

 

Any dividends declared with respect to the Company’s common stock on or after
the Deemed Investment in Stock Units shall result in a dividend equivalent
payment with respect to Stock Units credited to each Participant’s Deferred
Stock Unit Account in the amount that would have been paid (or reinvested) as a
dividend if each Stock Unit were instead a share of the Company’s common stock
(“dividend equivalent compensation”). Except as provided in the final sentence
of this paragraph any such dividend equivalent shall be credited to the
applicable Participant’s Deferred Stock Unit Account, and a Deemed Investment in
Stock Units (and, if necessary, a fraction thereof) shall be made on the date
the dividend equivalent compensation is so credited. The number of Stock Units
into which dividend equivalent compensation is converted will be calculated on
the basis of the closing price of the Company’s common stock on the day the
dividend is paid. If the Plan Administrator so determines, in its sole
discretion, Participants may be permitted to elect to receive dividend
equivalents in cash, subject to administrative guidelines developed by the Plan
Administrator for such purpose.

 

Stock Units and dividend equivalents converted into Stock Units credited to a
Participant’s Deferred Stock Unit Account under the Plan shall be credited
against the pool of shares of the Company’s common stock available for issuance
under the Champps Entertainment, Inc. 2005 Stock Incentive Plan or any successor
stock option plan that the Company may adopt.

 

ARTICLE 5

DEATH BENEFITS

 

5.1 Death Benefit

 

Each Participant may designate a Beneficiary or Beneficiaries to receive payment
of his or her Accounts in the event of his death. Each Beneficiary designation:
(i) shall be made on a form filed in the manner prescribed by the Committee,
(ii) shall be effective when, and only if made and filed in such manner during
the Participant’s lifetime, and (iii) upon such filing, shall automatically
revoke all previous Beneficiary designations. Upon the death of a Participant,
the full amount of the Participant’s Account (or the remaining amount of the
Account in the event that installment payments have commenced) shall be paid to
the Participant’s Beneficiary in a single lump sum.

 

5.2 Failure to Designate Beneficiary

 

If the payments to be made pursuant to this section are not subject to a valid
Beneficiary designation at the time of the Participant’s death (because the
designated Beneficiary predeceased the Participant or for any other reason), the
estate of the participant shall be the Beneficiary. If a Beneficiary designated
by the Participant to receive all or any part of the Participant’s Accounts dies
after the Participant but before complete distribution of that portion of the
Accounts, and at the time of the Beneficiary’s death there is no valid
designation of a contingent Beneficiary, the estate of such Beneficiary shall be
the Beneficiary of the portion in question.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

CLAIMS PROCEDURE

 

6.1. Initial Claim

 

If a Participant believes he or she is entitled to payments under the Plan which
have not been paid or have been paid in a lesser amount, the Participant may
submit a written claim to the General Counsel. If the General Counsel determines
that the claim should be denied, written notice of the decision will be
furnished to the Participant within a reasonable period of time. This notice
will set forth in clear and precise terms the specific reasons for the denial,
specific reference to pertinent Plan provisions on which the denial is based, a
description of additional material or information necessary for the Participant
to perfect the claim, and an explanation of the Plan’s review procedure. The
written notice shall be given to the Participant within ninety (90) days after
receipt of the claim, unless special circumstances require an extension of time
for processing the claim, in which case a decision will be rendered and written
notice furnished within one hundred eighty (180) days after receipt of the
claim. A written notice of such extension of time indicating the special
circumstances and expected date of decision will be furnished to the Participant
within the initial ninety (90) day period.

 

6.2. Claims Appeal

 

The Participant may, within 60 days after receiving notice denying the claim,
request a review of the decision by written application to the Committee. The
Participant may also review pertinent documents and submit issues and comments
in writing. A written decision on the appeal will be made by the Committee not
later than 60 days after receipt of the appeal, unless special circumstances
require an extension of time, in which case a decision will be rendered within a
reasonable period of time, but in no event later than 120 days after receipt of
the appeal. A written notice of such extension of time will be furnished to the
Participant before such extension begins. The decision will include the specific
reason(s) for the decision and the specific reference(s) to the pertinent plan
provisions on which the decision is based. The decision will be final. The
Participant’s Beneficiary also may use the claim procedures set forth in
Section 6.1 and this Section.

 

ARTICLE 7

MANAGEMENT AND ADMINISTRATION

 

7.1. Administration

 

The Company shall serve as the Plan Administrator. The Plan Administrator shall
have the full power and authority to control and manage the operation and
administration of the Plan, including the authority, in its sole discretion:
(a) to promulgate and enforce such rules and regulations as deemed necessary or
appropriate for the administration of the Plan; (b) to interpret the Plan
consistent with the terms and intent thereof; and (c) to resolve any possible
ambiguities, inconsistencies and omissions in the Plan. All such actions shall
be in accordance with the terms and intent of the Plan.

 

8



--------------------------------------------------------------------------------

The Company may designate, by written instrument acknowledged by the parties,
one or more persons to carry out its fiduciary responsibilities as Plan
Administrator. To the extent of any such delegation, the delegate shall become
the Plan Administrator responsible for the matters assigned by the Company, and
references to the Company in such capacity shall apply instead to the delegate.
Additionally, the Company may assign any of its responsibilities to specific
persons who are directors, officers, or employees of the Company, or a Committee
composed of such persons, in order to execute its actions as the Plan
Administrator. Any action by the Company assigning any of its responsibilities
to specific persons who are directors, officers, or employees of the Company, or
a Committee composed of such persons, shall not constitute delegation of the
Company’s responsibility as Plan Administrator, but rather shall be treated as
the manner in which the Company has determined internally to discharge such
responsibility. One such assignment is hereby made to the General Counsel, who
shall have the power on behalf of the Company to execute plan documents, trust
agreements or other contracts relating to the Plan or Plan administration.

 

The Plan Administrator may engage the services of accountants, attorneys,
actuaries, consultants and such other professional personnel as deemed necessary
or advisable to assist them in fulfilling responsibilities of the Plan
Administrator under the Plan. The Plan Administrator, and its delegates and
assistants shall be entitled to act on the basis of all tables, valuations,
certificates, opinions and reports furnished by such professional personnel.

 

7.2. Amendment and Termination of the Plan

 

The Company may, in its sole discretion, amend this Plan at any time or from
time to time, in whole or in part, and for any reason, by action of the
Committee. However, no amendment shall reduce the amount accrued in any Accounts
as of the date of such amendment, except that the Company may change the
Investment Indices to be applied prospectively. The Company may terminate the
Plan with respect to the Participants employed or formerly employed by the
Company, as follows:

 

(a) Partial Termination

 

The Committee may partially terminate the Plan by instructing the Plan
Administrator not to accept any additional deferral elections under this Plan.
If such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to deferral elections properly completed and filed prior
to the effective date of such partial termination.

 

(b) Complete Termination

 

The Committee may completely terminate the Plan by instructing the Plan
Administrator not to accept any additional deferral elections, and by
terminating all existing Plan deferrals. In the event of complete termination,
the Plan shall cease to operate and, to the extent permitted by Section 409A of
the Code, the Plan Administrator shall distribute each Account to the
appropriate Participant.

 

9



--------------------------------------------------------------------------------

ARTICLE 8

GENERAL PROVISIONS

 

8.1. Alienation of Benefits

 

No Account payable under the Plan shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance. Neither the Company nor the Plan shall in any manner be liable for
or subject to the debts or liabilities of any person entitled to payment under
the Plan.

 

8.2. Overpayments

 

If any overpayment of an Account is made under the Plan, (a) the amount of the
overpayment may be set off against further amounts payable to or on account of
the person who received the overpayment until the overpayment has been recovered
in full, or (b) the recipient shall be required to return the amount of the
overpayment to the Plan Administrator. The foregoing remedy is not intended to
be exclusive.

 

8.3. Withholding Taxes

 

The Company and the Plan Administrator shall withhold such taxes and make such
reports to governmental authorities as they reasonably believe to be required by
law.

 

8.4. Distributions to Minors and Incompetents

 

If the Plan Administrator determines that any Participant or Beneficiary
receiving or entitled to receive payment of an Account under the Plan is
incompetent to care for his or her affairs, and in the absence of the
appointment of a legal guardian of the property of the incompetent, payments due
under the Plan (unless prior claim thereto has been made by a duly qualified
guardian, committee or other legal representative) may be made to the spouse,
parent, brother or sister or other person, including a hospital or other
institution, deemed by the Plan Administrator to have incurred or to be liable
for expenses on behalf of such incompetent. In the absence of the appointment of
a legal guardian of the property of a minor, any minor’s share of an Account
under the Plan may be paid to such adult or adults as in the opinion of the Plan
Administrator have assumed the custody and principal support of such minor.

 

The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of the Account in such situations. Benefit
payments made under the Plan in accordance with determinations of the Plan
Administrator pursuant to this Article 8 shall be a complete discharge of any
obligation arising under the Plan with respect to such Benefit payments.

 

10



--------------------------------------------------------------------------------

8.5. No Right to Employment

 

Nothing contained in this Plan shall be deemed to give any employee the right to
be retained in the service of the Company or to interfere with the right of the
Company to demote, discharge or discipline any employee at any time without
regard to the effect that such demotion, discharge or discipline may have upon
the employee under the Plan.

 

8.6. Unfunded Plan

 

The Plan shall be an unfunded, unsecured obligation of the Company. The Company
shall not be required to segregate any assets to provide payment of Accounts,
and the Plan shall not be construed as providing for such segregation. Any
liability of the Company to any Participant or Beneficiary with respect to the
payment of Accounts shall be based solely upon any contractual obligations
created by the Plan. Any such obligation shall not be deemed to be secured by
any pledge or other encumbrance or any property of the Company.

 

8.7. Trust Fund

 

At its discretion, the Company may establish one or more trusts for the purpose
of assisting in the payment of Accounts, provided the establishment of such a
trust is not in connection with a change in the financial health of the Company
within the meaning of Section 409A of the Code. To the extent payments provided
for under the Plan are made from any such trust, the Company shall not have any
further obligation to make such payments. The establishment and maintenance of
any such trust shall not alter the nature of Accounts under the Plan as unfunded
and unsecured.

 

8.8. Change in Control; Merger or Other Reorganization

 

The Company may assign its obligations under this Plan to a successor, whether
by merger, consolidation, asset sale or other business reorganization or
transaction (“Business Transaction”). The obligations also may transfer to a
successor in a Business Transaction by operation of law. The transfer of any
Employee to a successor in connection with a Business Transaction shall not
result in the employee being treated as terminating employment or ceasing to be
an Employee, if the Company assigns its obligations under this Plan to the
successor or if the obligations are assigned by operation of law. Thereafter,
this Plan shall be binding upon and shall inure to the benefit of any successor
of the Company, resulting from the Business Transaction.

 

8.9. Miscellaneous

 

(a) Construction

 

Unless the contrary is plainly required by the context, wherever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the female gender, and vice versa, and wherever any words are used
herein in the

 

11



--------------------------------------------------------------------------------

singular form, they shall be construed as though they were also used in the
plural form, and vice versa. Furthermore, the terms of this Plan shall be
construed in accordance with Section 409A of the Code so as to avoid the
imposition of the penalty tax under Section 409A, and, in the event of any
inconsistency between the Plan and Section 409A of the Code, Section 409A shall
control.

 

(b) Severability

 

If any provision of the Plan is held illegal or invalid for any reason, such
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if such illegal or invalid provision
had never been included in it.

 

(c) Titles and Headings Not to Control

 

The titles to Articles and the headings of Sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than the titles or headings, shall control.

 

(d) Complete Statement of Plan

 

This document is a complete statement of the Plan. The Plan may be amended,
modified or terminated only in writing and then only as provided herein.

 

8.10. Governing Law

 

The Plan shall be governed by ERISA, and to the extent not preempted by ERISA,
the laws of the State of Colorado without regard to its choice of law
provisions.

 

ARTICLE 9

DEFINITIONS

 

In addition to those definitions set forth in Article 1 or otherwise in the text
of this Plan, the following terms shall have the meaning assigned below in this
Article 9:

 

9.1. “Account” means the book entry account established under the Plan for each
Participant in which shall be reflected all amounts deferred under the Plan and
allocable returns and losses under Article 4 of the Plan. As of the effective
date of the Plan set forth in Article 1, a Participant’s Account shall include
the Participant’s Deferred Stock Unit Account and, following the Appendix A
Effective Date, the Participant’s Cash Account (as defined in Appendix A).

 

9.2. “Beneficiary” means the person or persons designated by a Participant to
receive payment of the amounts provided in the Plan in the event of his death.
Each Beneficiary designation: (i) shall be made on a form filed in the manner
prescribed by the Committee, (ii) shall be effective when, and only if made and
filed in such manner during the Participant’s lifetime, and (iii) upon such
filing, shall automatically revoke all previous Beneficiary designations.

 

12



--------------------------------------------------------------------------------

9.3. “Board” means the Board of Directors of the Company.

 

9.4. “Change in Control” shall have the meaning provided in Section 409A and the
rules and regulations thereunder.

 

9.5. “Code” means the Internal Revenue Code of 1986, as amended.

 

9.6. “Committee” means the Compensation Committee or such other persons or group
as the Board may appoint to perform the functions of the Committee with respect
to the Plan.

 

9.7. “Common Stock” or “common stock” means shares of common stock, par value
$0.01, of Champps Entertainment, Inc.

 

9.8. “Company” means Champps Entertainment, Inc.

 

9.9. “Deemed Investment” means the notional conversion of a dollar amount of
deferred compensation credited to a Participant’s Account into shares or units
(or a fraction of such measures of ownership, if applicable) of Stock Units. The
conversion shall occur as if shares (or units) of the Company’s common stock
were being purchased (or sold, for a distribution) at the purchase price as of
the close of business of the day on which the Deemed Investment occurs. At no
time shall a Participant have any real or beneficial ownership in the actual
investment to which the Company Stock Unit refers, irrespective of whether such
a Deemed Investment is mirrored by an actual identical investment by the Company
or a trustee acting on behalf of the Company.

 

9.10. “Deferred Stock Unit Account” means the bookkeeping account established
under the Plan for each Participant in which shall be reflected deferrals of
Restricted Stock and Restricted Stock Units, including any dividend equivalent
payments.

 

9.11. “Disability” means a termination of employment as a result of the fact
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can
reasonably be expected to result in death or can be expected to last for a
continuous period of at least twelve (12) months.

 

9.12. “ERISA” means the Employee Retirement Income Security Act of l974, as
amended.

 

9.13. “Key Employee” means “key employee” within the meaning of Section 409A of
the Code.

 

9.14. “Participant” means an Employee or former Employee who has an Account
under the Plan.

 

9.15. “Participating Employer” means the Company and all entities which are part
of the same “controlled group” as the Company, as determined under Sections
414(b)

 

13



--------------------------------------------------------------------------------

or (c) of the Code, provided such an entity has adopted the Plan in writing with
the consent of the Board. Non-U.S. entities or subsidiaries shall not be treated
as part of the controlled group for this purpose. A business entity shall be
treated as a Participating Employer only while a member of the controlled group
that includes the Company.

 

9.16. “Plan Administrator” means the Company.

 

9.17. “Regular Separation from Service” means a Separation from Service for a
reason other than death or Disability.

 

9.18. “Restricted Stock” means a share or shares of the Company’s common stock
that has (have) been issued by the Company to an employee, with certain legally
binding restrictions in place on the exercise of ownership rights and
disposition of the stock that are imposed for a period of time (“vesting
period”) which restrictions qualify as a substantial risk of forfeiture that
results in the delay of inclusion in income of the value of the Restricted Stock
until the restrictions, by their terms, are no longer effective (the shares
“vest” on the “vesting date”).

 

9.19. “Restricted Stock Units” means the notional shares of the Company’s common
stock resulting from a Deemed Investment in shares of the Company’s common stock
that have been issued by the Company to an employee, with certain legally
binding restrictions in place on the exercise of ownership rights and
disposition of the Stock Units that are imposed for a period of time (“vesting
period”).

 

9.20. “Separation from Service” means termination of a Participant’s employment
with a Participating Employer by reason of death, retirement, Disability,
resignation or discharge. Transfer to employment with an affiliate shall not be
treated as a Separation from Service.

 

9.21. “Stock Deferral Agreement” means the form (or, when available and
authorized by the Plan Administrator, the screen(s) on the Participant web site)
on which a Participant may elect: (a) the number of shares of Restricted Stock
or Restricted Stock Units to be deferred in accordance with the provisions of
Section 2.3 of this Plan; (b) any payment distribution dates for that year’s, or
a portion of that year’s, stock deferrals; and (c) the form of payment
elections.

 

9.22. “Stock Units” means the notional shares of the Company’s common stock
resulting from a Deemed Investment in the Company’s common stock.

 

9.23. “Termination Date” means the date the Participant has a Separation from
Service.

 

9.24. “Unforeseeable Emergency” means one or more of the following events: (a) a
sudden and unexpected illness or accident of the Participant or a dependent (as
defined in Section 152(a) of the Code) of the Participant; (b) a loss of the
Participant’s property due to casualty; or (c) other similar and extraordinary
and unforeseeable

 

14



--------------------------------------------------------------------------------

circumstances arising as a result of events beyond the control of the
Participant, as determined by the Committee.

 

9.25. “Valuation Date” means the date or dates as of which Accounts are valued,
as set forth in Section 4.2.

 

*         *         *         *         *

 

15



--------------------------------------------------------------------------------

To reflect the adoption of this Plan by the Committee, effective as of
September 28, 2005, the authorized officer hereby executes this Plan document on
behalf of the Company.

CHAMPPS ENTERTAINMENT, INC.

By:

 

/s/ David D. Womack

--------------------------------------------------------------------------------

Name:

 

David D. Womack

Title:

 

Chief Financial Officer

 

16



--------------------------------------------------------------------------------

APPENDIX A

 

DEFERRAL PROGRAM FOR

BASE COMPENSATION AND BONUS

 

ARTICLE I

PURPOSE

 

This Appendix A sets forth provisions of the Plan permitting Eligible Persons to
defer Base Compensation and, in the case of an Executive, any Bonus. The
provisions of Appendix A will only take effect following the effective date set
forth in resolutions of the Committee implementing Appendix A (the “Appendix A
Effective Date”). Until the Appendix A Effective Date, Appendix A shall not have
any applicability.

 

ARTICLE II

RULES REGARDING PARTICIPATION

 

2.1 Deferral Election

 

An Eligible Person may make a deferral election relating to Base Compensation
and any Bonus payable with respect to an upcoming calendar year pursuant to the
provisions of this Section 2.1. Any deferral election and any revocation of the
election so made shall be in writing, in the form designated by the Plan
Administrator and may be subject to Committee guidelines establishing a minimum
deferral amount to participation.

 

(a) Compensation Deferral

 

An Eligible Person may elect to defer up to 50% of his or her Base Compensation
payable during a calendar year, by completing and filing an election with the
Plan Administrator during the enrollment period established by the Plan
Administrator for deferral of that Base Compensation. The enrollment period
shall end no later than December 31. Except as provided in Section 3.6 of the
Plan, a Base Compensation deferral election shall become irrevocable as of the
close of the enrollment period applicable to the Base Compensation. The Base
Compensation may be revoked in writing up to the end of the applicable
enrollment period by submitting a revocation with the Plan Administrator by that
date. The Eligible Person shall set forth the amount to be deferred as a full
percentage or dollar amount of Base Compensation payable during the calendar
year.

 

(b) Bonus Deferral

 

(i) Deferral of Bonuses

 

An Eligible Person may elect to defer up to 100% of his or her Bonus payable
during a calendar year, by completing and filing an election with the Plan
Administrator during the enrollment period established by the Plan Administrator
for deferral of that Bonus payment. For any Bonus payment, the enrollment period
shall end no later than six (6) months prior to the end of the performance
measurement period. Notwithstanding the foregoing, to the extent required by
Section 409A of the Internal Revenue Code of 1986, as

 

A-1



--------------------------------------------------------------------------------

amended (the “Code”), deferral elections for Bonuses shall be made no later than
the year prior to the year in which the services relating to the Bonuses are
performed.

 

Except as provided in Section 3.6 of the Plan, a Bonus deferral election made by
an Eligible Person shall become irrevocable as of the close of the enrollment
period applicable to the Bonus. The Bonus deferral election may be revoked in
writing up to the end of the applicable enrollment period by completing and
submitting a revocation prior to the enrollment-period close. The Eligible
Person shall set forth the amount to be deferred as a full percentage or dollar
amount of the Bonus payable during the calendar year.

 

(ii) Effect of FICA/FUTA Obligation

 

If the Eligible Person selects a deferral percentage to be applied to his or her
Bonus, the percentage will be applied after withholding has been made from the
Bonus for any taxes payable by the Eligible Person under the Federal Insurance
Contribution Act (“FICA”) and the Federal Unemployment Tax Act (“FUTA”). If the
Eligible Person selects a dollar amount of deferral, the amount must be less
than or equal to the net Bonus after withholding for FICA and FUTA taxes payable
by the Eligible Person on the Bonus. If the dollar amount selected is greater
than the net Bonus just described, the deferral election will automatically be
treated as an election to defer the net Bonus amount and will be adjusted
accordingly; and, if the net Bonus amount is less than the minimum deferral
amount established by the Committee, the deferral election shall be treated as
void and no Bonus deferral shall be made.

 

(c) Application of Election

 

Separate elections shall be completed for the deferral of Base Compensation,
Bonus amounts, and stock deferrals. In addition, as stated above and except as
provided in Section 3.6 of the Plan, (i) an election relating to Base
Compensation shall remain in effect for the entire calendar year (or, in the
case of a deferral election to which Section 2.1(e) of this Appendix A applies,
the remainder of the calendar year), and (ii) an election relating to a Bonus
shall be irrevocable as of the end of the enrollment period (or revocation
period) established by the Plan Administrator, provided that such end date may
in no event be later than six (6) months prior to the end of the performance
measurement period.

 

A new election must be submitted for the upcoming, new calendar year, separately
with respect to Base Compensation to be paid during such calendar year. A new
election must be submitted for any applicable Bonus during the Bonus enrollment
period established by the Plan Administrator. Unless the separate election is in
place, the Participant shall not be treated as having a valid deferral election
with respect to the specified item of compensation.

 

(d) First-Year Participation

 

If an Eligible Person first becomes eligible to participate in the Plan during a
calendar year, notwithstanding the general requirement stated in Section 2.1(a),
Section 2.1(b), or Section 2.1(c) of this Appendix A, as applicable, that the
election be completed and submitted before the calendar year of commencement, an
election may be submitted to the Plan Administrator within 30 days after the
Participant first becomes an Eligible Person.

 

A-2



--------------------------------------------------------------------------------

However, the election will be effective only with respect to Base Compensation
and/or a Bonus earned and payable following submission of the election to the
Plan Administrator.

 

(e) Effect of Eligibility Status Change

 

If a Participant ceases to be an Employee or otherwise ceases to be an Eligible
Person, at a time when he or she has in effect for the calendar year one or more
deferral elections, the deferral election or elections shall terminate with
respect to any amount not yet paid at the time the individual ceases to be an
Employee or Eligible Person. Amounts already deferred into the Participant’s
Account shall remain so credited and shall be distributed in accordance with the
terms of this Plan.

 

ARTICLE III

ACCOUNTS

 

3.1 Cash Account

 

A bookkeeping deferral election Cash Account shall be established and maintained
by the Plan Administrator for each Participant in which shall be recorded the
cash amounts of Base Compensation and Bonuses deferred by the Participant under
the Plan for each deferral election (credited as of the date that they would
otherwise be currently payable). In accordance with Section 4.1 of the Plan,
following the Appendix A Effective Date, a Participant shall have a Deferred
Stock Unit Account and a Cash Account under the Plan.

 

3.2 Investment Performance

 

A Participant’s Account shall be adjusted to reflect increases or decreases
based on the allocation of the Account made by the Participant among the
Investment Indices described in Supplement A. An Eligible Person or Participant
shall designate an allocation for his or her deferrals into the Plan when he or
she makes the first deferral election under the Plan. The allocation shall be
made in whole percentages totaling 100% of the deferred amounts, and shall be
subject to any rules established by the Committee limiting the percentage or
dollar amount of a Participant’s Account that may be allocated to a particular
Investment Index. The allocation shall represent an election to have the amounts
increased or decreased based on the rate of return or loss on the Investment
Indices. The Participant shall be permitted to reallocate amounts credited to
his or her Account after designating the initial investment allocation in
accordance with written guidelines established by the Committee. However,
pursuant to any rules established by the Committee limiting the percentage or
dollar amount of a Participant’s Account that may be allocated to a particular
Investment Index, a Participant’s Account automatically may be reallocated
between or among the Investment Indices. The Committee is authorized to replace
or otherwise modify the Investment Indices used under the Plan. Notwithstanding
the foregoing, stock deferrals shall always be deemed invested in shares of the
Company’s common stock.

 

3.3 Valuation Date

 

A Participant’s Account shall be valued as of each December 31, and on the last
day of the month in which the Participant ceases to be an Employee, at which
point credits

 

A-3



--------------------------------------------------------------------------------

under Section 3.2 shall be made with respect to the Account balance remaining in
the Plan as of the Valuation Date. The Committee also may establish such other
date or dates as Valuation Dates with respect to all Accounts, particular
investments in the Accounts or particular Accounts with respect to which payment
or another transaction is to occur.

 

ARTICLE IV

PAYMENT OF DEFERRED COMPENSATION

 

With respect to the time and form of payment for amounts deferred under this
Appendix A, Participant elections shall be made in the manner set forth in
Article 3 of the Plan, provided that any payment made pursuant to this Appendix
A shall be made in cash. The provisions of Articles 5, 6, 7, 8 and 9 of the Plan
shall apply to all amounts credited to Cash Accounts under this Appendix A.

 

ARTICLE V

APPENDIX A DEFINITIONS

 

The capitalized terms used in this Appendix A shall have the meanings set forth
in Article 9 of the Plan and, to the extent that any such terms are not defined
in Article 9 of the Plan, they shall have the meanings set forth below.

 

5.1 “Annual Bonus” means, with respect to an Eligible Person, the Eligible
Person’s annual incentive bonus payable during the calendar year with respect to
services as an Employee during the prior year.

 

5.2 “Base Compensation” means, with respect to an Eligible Person who is an
Executive, the Eligible Person’s base pay payable with respect to services
rendered as an Employee during the calendar year and, with respect to an
Eligible Person who is a Director, the Fee payable to such Eligible Person with
respect to services rendered as a Director during the calendar year.

 

5.3 “Bonus” means, with respect to an Eligible Person, the Eligible Person’s
Annual Bonus or Long Term Incentive Award.

 

5.4 “Cash Account” means the bookkeeping account established under the Plan for
each Participant in which shall be reflected all deferrals of Base Compensation
and, in the case of an Executive, any Bonus.

 

5.5 “Fee” means compensation expected to be paid by the Company to a Director
for services rendered on or after the Appendix A Effective Date, including any
fee paid by the Company to a Director as compensation for attendance at a
meeting of the Board or attendance at a meeting of a Board committee, exclusive
of any reimbursement by the Company for expenses incurred by the Director
related to attendance at Board meetings or Board committee meetings.

 

5.6 “Investment Indices” means the investment measures selected by the Company
for use under the Plan, as set forth in Supplement A. The Committee shall select
the initial Investment Indices under the Plan, and may in its sole discretion
and from time to time

 

A-4



--------------------------------------------------------------------------------

replace or otherwise modify the Investment Indices used under the Plan.

 

5.7 “Long-Term Incentive Award” means, with respect to an Eligible Person, the
Eligible Person’s long-term incentive bonus, if applicable, payable during the
calendar year with respect to services as an Employee.

 

A-5